10

11

LZ

13

14

LS

16

Ld

18

L9

20

21

Ze

23

24

ao

26

27

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KENNETH DECARLO Case No. 5:18-cv-00822-MAA
VICTORIAN,
Plaintiff, JUDGMENT
Vv.

ANDREW M. SAUL, Commissioner
of Social Security,

Defendant.

 

 

 

 

In accordance with the Memorandum Decision and Order Reversing
Decision of the Commissioner and Remanding for Further Administrative
Proceedings filed herewith,

IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

DATED: August /4 , 2019 -
| Ly Beek

MARIA A. og
UNITED S S MAGISTRATE JUDGE

 
